Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.7 RESTATED 1 THIS AGREEMENT is made and entered into effective as of December 19, 2007, by and between Venture Financial Group, Inc., a Washington corporation and holding company of Venture Company (the “Company”), and Ken Parsons , an individual residing in the State of Washington (the “Executive”). RECITALS A. The Executive and the Company (formerly known as “First Community Bankcorp”) are parties to Deferred Compensation Agreement dated April 10, 1989, subsequently amended October 20, 1998 and December 22, 2004 (the “Old Agreement”). B. The parties desire to amend and restate the Old Agreement so that it complies with Internal Revenue Code Section 409A, which was promulgated pursuant to the American Jobs Creation Act of 2004. C. The parties agree that the Old Agreement shall be superseded in its entirety by this Agreement, and the benefit to Executive shall be on the terms and conditions set forth herein. AGREEMENT 1. Terms and Definitions. 1.1 Administrator. The Company shall be the "Administrator" and, solely for the purposes of ERISA, the “fiduciary” of this Agreement where a fiduciary is required by ERISA. 1.2 The Code. The “Code” shall mean the Internal Revenue Code of 1986, as amended (the “Code”). 2. Previous Deferral. Executive deferred compensation for services rendered to the Company over the 120 month period beginning February 1, 1989 pursuant to the Old Agreement. 3. Executive Benefits Payments. . 3.1 Death Benefit . If Executive dies before attaining his 62 nd birthday, the Company will pay his beneficiary $1,461.72 per month for a period of 240 months, beginning the month following the month in which Executive dies. The benefits payable under this Section 3.1 will be payable to the beneficiary selected by the Executive at any time, with consent of the Company, by written agreement accepted by both parties and attached to this Agreement. In the event that the Executive has failed to name a beneficiary, or if all beneficiaries have predeceased the Executive, payment of any benefit shall be to the Executive’s spouse, if living, otherwise the 1 surviving children born of the Executive’s marriage with such spouse, in equal shares. If Executive dies leaving no spouse nor children, the benefits will be paid to the executors or administrators of the Executive’s estate. 3.2 Retirement Age Benefit . When the Executive attains age 62, the Company will pay him $2,192.58 per month for 120 consecutive months. The first payment will commence on the first day of the month following the month in which the Executive attains age 62. If the Executive shall die after the payments have commenced but before the expiration of the 120 th month period, the unpaid balance of the payments due will continue to be paid by the Company to the beneficiaries designated under Section 3.1. 4. Claims Procedure. 4.1 Claim to Administrator. The Administrator will make all determinations as to the right of Executive to a benefit under the Agreement. If the Executive does not receive the benefit to which the Executive, his beneficiary, or his legal representative (the “Claimant”) believes the Executive is entitled under this Agreement, the Claimant may file a claim for benefits in writing. Claims will be granted or denied within 30 days after receipt. In the event that the Administrator denies a claim for benefits, the Claimant will be notified in writing.
